It was charged that appellant "did unlawfully play and bet at a game played with dice, called craps." Of this charge he was convicted, and a fine of $25 assessed against him.
Two witnesses testified on behalf of the State. The appellant offered no testimony. The witness Trott testified that he had played a game of craps with the appellant at a certain place named by him. The other witness disclaimed any transaction of the kind. This constitutes all the evidence, and the record is absolutely bare of any testimony showing that a bet was made at the game. It is the bet, or wager, that *Page 294 
is denounced by the statute, Article 557, P.C. Absence of proof of this essential fact renders the evidence insufficient to support the judgment. Looper v. State, 56 Tex.Crim. Rep.; Lucas v. State, 57 Tex.Crim. Rep..
The judgment is reversed and the cause remanded.
Reversed and remanded.